DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2021 has been entered.
 Response to Arguments
Applicant’s arguments, see pages 7-9, filed 02/24/2021, with respect to the rejection of claims 1-5, 7-16 and 18-22 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Hu et al. (USPG Pub No. 2019/0179176), hereinafter “Hu”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-5, 8-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (USPG Pub No. 2019/0179176) in view of Liberman et al. (USP No. 8,345,364), hereinafter “Liberman”.
Regarding claim 1, Hu discloses a system (see Fig. 1), the system comprising: an optical limiter device (Paragraph 79) comprising: a plurality of nanostructures (104) (see Fig. 1), wherein at least a subset of the plurality of nanostructures (104) is configured to: receive incident light (Paragraph 83); and generate heat in response to the incident light (Paragraph 83); and a thermochromic material (102) (Paragraph 82), wherein; the thermochromic material (102) is a continuous layer (see Fig. 1), each of the plurality of nanostructures (104) is at least partially embedded in the thermochromic material (102) (Paragraph 88), a first portion of the thermochromic material (102) is configured to: transition from a first state to a second state in response to the heat generated by the subset of the plurality of nanostructures (104) (Paragraphs 84, 86); and block the incident light when the first portion of the thermochromic material is in the second state by absorbing the incident light (Paragraphs 84, 86); and a second portion of the thermochromic material (102) is configured to transition from the first state to the second state in response to absorption of the incident light by the first portion (Paragraphs 95, 96). The first and second portions of the thermochromic material are interpreted as regions of the material surrounding the nanostructures. The first portion is interpreted as the immediate surrounding region that is in direct contact with said nanostructure. The second portion is interpreted as the region of the thermochromic material located outside of the immediate surrounding region. In addition, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. Lastly, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Regarding claim 2, Hu and Liberman teach the system as is set forth above, Liberman further discloses wherein the subset of the plurality of nanostructures is configured to generate the heat by oscillating in response to the incident light when the incident light has a frequency within a frequency range and has at least a threshold irradiance (Col. 19, Line 63 – Col. 20, Line 24), and wherein the threshold irradiance is 0.1 W/cm2 (Col. 5, Line 47 – Col. 6, Line 13). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).	 
Regarding claim 3, Hu and Liberman teach the system as is set forth above, Liberman further discloses wherein the threshold irradiance and the frequency range are based at least in part on a physical property of the plurality of nanostructures (Col. 19, Line 63 – Col. 20, Line 24).  
Regarding claim 4, Hu further discloses wherein, when the first portion of the thermochromic material (102) is in the second state, the first portion of the thermochromic material (102) is configured to block the incident light further by scattering the incident light (Paragraph 144).

Regarding claim 9, Hu and Liberman teach the system as is set forth above for claim 1, Liberman further discloses wherein the system is a vehicle, a sensor, or a wearable device, wherein the first portion of the thermochromic material is configured to block the incident light when the first portion of the thermochromic material is in the second state to prevent the incident light from reaching one or more operators of the system and/or one or more components of the system (Col. 18, Lines 4-42).
Regarding claim 10, Hu and Liberman teach the system as is set forth above, Liberman further discloses wherein: the system is an aircraft vehicle (Col. 18, Lines 4-42); the system further comprises: a housing (Col. 18, Lines 4-42); and one or more engagement elements coupled to the housing and configured to receive the optical limiter device (Col. 18, Lines 4-42); and the optical limiter device is configured to engage with the one or more engagement elements and selectively pass light into the aircraft vehicle (Col. 18, Lines 4-42).
Regarding claim 11, Hu discloses a method of making the system of claim 1, the method comprising: providing a substrate layer (Paragraph 238); disposing the thermochromic material (102) on the substrate layer (see Fig. 1); providing the plurality of nanostructures (104) such that each of the plurality of nanostructures is in contact with the thermochromic material (see Fig. 1, Paragraph 88). Hu and Liberman teach the system as is set forth above for claim 1, 
Regarding claim 12, Hu further discloses wherein the providing the plurality of nanostructures (104) comprises distributing the plurality of nanostructures (104) throughout the thermochromic material (102) such that each of the plurality of nanostructures (104) is at least partially embedded in the thermochromic material (102) (Paragraph 88).
Regarding claim 13, Hu further discloses wherein the providing the plurality of nanostructures (104) comprises forming a continuous metamaterial layer that comprises the plurality of nanostructures (104) (Paragraphs 87-89, 111).
Regarding claim 14, Hu discloses a method, the method comprising: receiving, by at least a subset of a plurality of nanostructures (104), incident light, wherein each of the plurality of nanostructures (104) is at least partially embedded in a thermochromic material (102) wherein the thermochromic material (102) is a continuous layer (see Fig. 1, Paragraphs 82, 83); generating, by the subset of the plurality of nanostructures (104), heat in response to the incident light (Paragraph 83); transitioning a first portion of the thermochromic material (102) from a first state to a second state in response to the heat generated by the subset of the plurality of nanostructures (104) (Paragraphs 84, 86); blocking, by the first portion of the thermochromic material (102), the incident light when the first portion of the thermochromic material is in the second state by absorbing the incident light (Paragraphs 84, 86); and transitioning a second portion of the thermochromic material (102) from the first state to the second state in response to the absorbing the incident light by the first portion (Paragraphs 95, 96). The first and second portions of the thermochromic material are interpreted as regions of the material surrounding the nanostructures. The first portion is interpreted as the immediate surrounding region that is in direct contact with said nanostructure. The second portion is interpreted as the region of the thermochromic material located outside of the immediate surrounding region. In addition, it has been held that constructing a formerly integral structure in 
	Hu discloses the claimed invention, but does not specify for facilitating aperture protection. In the same field of endeavor, Liberman discloses for facilitating aperture protection (Col. 18, Lines 24-27). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Hu with for facilitating aperture protection of Liberman for the purpose of providing protection of photosensitive objects from intense light (Col. 1, Lines 14-16). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d - 164 7 (1987).
Regarding claim 15, Hu further discloses wherein the heat is generated in response to the incident light when the incident light has a wavelength within a wavelength range and has at least a threshold irradiance (Paragraphs 82-86, 90, 91, 115, 117, 217).
Regarding claim 16, Hu further discloses further comprising, while the first portion is in the second state, passing, through a third portion of the thermochromic material that is separate from the first portion and the second portion and extends through an entire thickness of the thermochromic material light having a wavelength outside the wavelength range and/or having less than the threshold irradiance (Paragraphs 82-86, 90, 91, 95, 96, 115, 117, 217). The third portion is interpreted as the region of the thermochromic material located outside of the second portion. In addition, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. Lastly, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claims 8 and 20, Hu further discloses wherein the plurality of nanostructures (104) form part of a continuous metamaterial layer, and wherein the continuous metamaterial layer is in contact with the thermochromic material (102) (Paragraphs 87-89, 111).
Claims 7, 19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (USPG Pub No. 2019/0179176) in view of Liberman (USP No. 8,345,364) as applied to claims 1 and 14 above, and further in view of Tanielian (USPG Pub No. 2019/0094574).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claims 7 and 19, Hu and Liberman disclose the claimed invention, but do not specify wherein at least one of the plurality of nanostructures comprises a core and a shell 
Regarding claim 21, Hu, Liberman and Tanielian teach the system as is set forth above for claim 7, Tanielian further discloses wherein the shell comprises a metal material, and wherein the core comprises a semiconductor material (Paragraph 43). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 22, Hu, Liberman and Tanielian teach the system as is set forth above, Tanielian further discloses wherein the shell further comprises dopants in the metal material (Paragraph 43). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329.  The examiner can normally be reached on Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                            4/9/2021